Dear Mr. Fos:
This office is in receipt of your opinion request in which you present the following issues for our review:
      Can a city council member, at his own private expense, use reproduced city letterhead for use in private commercial matters?
As stated in your request, a member of the Kenner City Council has asked if it would be proper for him, at his own expense, to copy the City Council letterhead and use it for private commercial matters. The example used in your request is that this reproduced letterhead would be used for functions such as inviting other elected officials to a grand opening of a business or letters of thanks to campaign workers.
The law prohibits an individual from using property of any political subdivision for private purposes. LSA-Constitution Article VII, § 14 (1974) states:
      (A) Prohibited Uses. Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private. Neither the state nor a political subdivision shall prescribe to or purchase the sock of a corporation or association or for any private enterprise.
As noted, the constitution explicitly prohibits the use of a state or political subdivision's property for private purposes. However, the prohibition is inapplicable here as the councilman intends to pay for the letterhead with private funds.
We conclude then that the councilman may use council letterhead for private commercial matters where he pays all the expenses associated with its use.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED: June 12, 1996
DATE RELEASED: September 11, 1996
KERRY L. KILPATRICKASSISTANT ATTORNEY GENERAL